DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 11-12, 16, 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiino et al. (Machine translation of JP2006-144052A). 
INDEPENDENT CLAIM 7:
Regarding claim 7, Shiino teaches a silver doped titanium oxide film, (par. 20, 39-55, and 69-70) Shiino teaches that a Ti02 film is doped with a metal such as silver in the range of .1-20 at%. (par. 53)This range substantially overlaps with the compositional ranges claimed. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. Shiino teaches depositing the film consisting of Ti, O, and Ag by sputtering a target of the same composition in an argon and oxygen environment, (par. 38, 39, and 45) Shiino teaches that the film can be deposited by sputtering using a conventional single sputtering target, rather than co-sputtering, (claim 1, par. 7, and 67) Since Shiino teaches depositing the same composition film in substantially the same manner, one of ordinary skill in the art would expect the film formed by Shiino to also contain the same, conductivity, refractive index, and extinction coefficient as claimed. When the claimed and prior art products are

DEPENDENT CLAIM 11, 12, 16:
Regarding claims 11, 12, and 16, Shiino teaches the film as claimed. The film can read on an interference or protective film, and would be capable of forming a part of an optical recording medium. The claims are directed towards the use of the film and do not further limit a claim to the titanium oxide film.
DEPENDENT CLAIM 19:
Regarding claim 19, Shiino teaches wherein the thin film contains 31.0 at% or more and 33.8 at% or less of Ti. (par. 53)
DEPENDENT CLAIM 20:
Regarding claim 20, Shiino wherein the thin film contains 32.3 at% or more and 33.8 at% or less of Ti, (par. 53)
DEPENDENT CLAIM 21:
The difference not yet discussed is wherein the ratio of oxygen in at% to Ti in at%, (O/Ti), is greater than or equal to 2.02.



DEPENDENT CLAIM 22:
The difference not yet discussed is wherein the ratio of oxygen in at% to Ti in at%, (O/Ti), is within a range of 2.02 to 2.11.
Regarding claim 22, Shiino teaches the film to be Ag:T102. The Ag amount can range from 0.1-20 Atomic % the remaining portion would be Ti02 where the ratio of Ti to O would be 2.0 which is close to 2.02. A prima facie ease of obviousness exists where the claimed ranges in amounts do not overlap with the prior art hot are merely dose. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 IISPQ 773. 779 (Fed. Cur. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3%' molybdenum, up to 0.1 % iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25%; molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so dose that prima facie one skilled in the art would have expected them to have the same properties,"). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Alter. 220 F.2d 454, 456, 105 USPQ 233, 235 ( CPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70%' was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re. Waite, 168 F.2d 104, .108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°).  Furthermore one of ordinary skill in the art can control the stoichiometry by 
Therefore it would have been obvious to utilize the features of Shiino et al. because it allows for producing an increased conductive Ti02 doped film.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
In response to the argument that JP ‘052 completely fails to reference and/or mention a value of an extinction coefficient in any wavelength range (much less the very narrow and very particular wavelength range of 400 to 410 nm (i.e., for a type of blue laser)) for the “metal doped TiO2 film” as required by applicant’s claims, it is argued that the properties of the films inherently have an extinction coefficient and selecting metals and composition within the prior arts range will produce such extinction coefficients.  See MPEP 2112.01 – COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME. IT MUST HAVE THE SAME PROPERTIES -"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPG2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual Identity of monomers and procedures sufficed to support a prime facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	In response to the argument that there is no guidance as to selecting Ag in JP ‘052, it is argued that since JP ‘052 teaches utilizing Nb one of ordinary skill in the art can replace the Nb with Ag because JP ‘052 recognize the metals to be equivalents.
	In response to the argument that a species of a previously disclosed genus of
invention may be patentable if the species manifests unexpected properties or produces
unexpected results, it is argued that the use Ag does not impart an unexpected property because Ag produces similar properties as for example Pd as shown by Applicant.  The refractive index of both these metals shown by Applicant is within the claimed range.  The extinction coefficient is close to each other.  One of ordinary skill could optimize the amount of Pd or Ag which would result in Applicant’s claimed extinction coefficient range.  Also Applicant shows utilizing cobalt but does not directly compare utilizing 5 atomic percent cobalt versus silver at 5 atomic percent.  The index of refraction for cobalt meets applicant’s claimed range utilizing 10 atomic % but a conclusion cannot be drawn when using 5 atomic % cobalt.  Also why is there no comparison to show the lower end of the range to establish unexpected results.  For instance Applicant shows 10 atomic % cobalt but not anything from 7.4 atomic % or less.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 19, 2021